UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7446



HENRY ALLEN BECKMAN,

                                              Plaintiff - Appellant,

          versus


SCDC; MICHAEL MOORE; WILLIAM CATOE; JAMES
HARVEY; GEORGE T. HAGAN; ANTHONY PADULA;
WILLIAM HAYES; CHRISTOPHER ALAN DAVIS; SHIRLEY
BROWN; HENRY A. LANGSTON; DONALD SAMPSON;
MARCIE MYERS; ROBIN PACHAK; JUDITH SAWYER;
FLORENCE CHRETIAN; J. ALEXANDER, Officer,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-97-2798-2-23AJ)


Submitted:   March 11, 1999                 Decided:   March 17, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Henry Allen Beckman, Appellant Pro Se.       James E. Parham, Jr.,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Henry Allen Beckman appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Beckman v. SCDC, No. CA-97-2798-2-23AJ (D.S.C. Sept. 15, 1998). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2